Citation Nr: 1426495	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to an effective date prior to January 31, 2011, for the award of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1984 to March 1985 and from March 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2012, the Board remanded the claim for service connection for a gastrointestinal disorder while granting a separate claim for right elbow tendonitis.  As the grant of right elbow tendonitis represents a complete grant, that issue is not presently before the Board.

In a statement received in May 2013, the Veteran disagreed with a November 2012 rating decision that awarded service connection for PTSD, effective from January 31, 2011.  A Statement of the Case has not yet been issued.

The issue entitlement to an effective date prior to January 31, 2011, for the award of service connection for PTSD with major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's gastrointestinal disorder, diagnosed as dyspepsia, irritable bowel syndrome, and gastroesophageal reflux disease, was incurred in active service.




CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder, diagnosed as dyspepsia, irritable bowel syndrome, and gastroesophageal reflux disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To that end, the Veteran has asserted that his gastrointestinal disorder began in service.  His service treatment records confirm he had gastrointestinal complaints during his second period of active service, and his post-treatment records reflect continuous symptoms and treatment since then.  During a March 2012 VA examination, the examiner made diagnoses of irritable bowel syndrome, dyspepsia, and gastroesophageal reflux disease.  He opined that these conditions were at least as likely as not incurred in or caused by in-service injury, event, or illness, simply because his symptoms began during his active duty service.  However, the examiner noted that the conditions are common in the general population and typically due to the natural physiologic makeup of the individual, and there was no evidence to suggest a specific service cause.  However, the Board notes that all of the criteria for service connection are met, as the Veteran's symptoms began during service and he has had documented continuous treatment since then.

Thus, the Board finds, with resolution of any doubt in the Veteran's favor, that service connection for a gastrointestinal disorder, diagnosed as dyspepsia, irritable bowel syndrome, and gastroesophageal reflux disease, is warranted.


ORDER

Entitlement to service connection for a gastrointestinal disorder, diagnosed as dyspepsia, irritable bowel syndrome, and gastroesophageal reflux disease, is granted.


REMAND

In a statement received in May 2013, the Veteran disagreed with a November 2012 rating decision that awarded service connection for PTSD, effective from January 31, 2011.  Specifically, the Veteran disagreed with the effective date assigned by the RO.  Accordingly, he has initiated the appellate review process of the December 2012 decision, and a statement of the case (SOC) must be issued.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a Statement of the Case addressing the issue of entitlement to an effective date prior to January 31, 2011, for the award of service connection for PTSD with major depressive disorder.  If the benefit sought is not granted in full, the Veteran and his representative should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal.  If a timely substantive appeal is filed, the issue should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


